Title: 29th.
From: Adams, John Quincy
To: 


       Rain’d in the fore part of the day but cleared up in the afternoon: I went with my gun down upon the marshes; but had no sport. Game laws are said to be directly opposed to the liberties of the subject: I am well perswaded that they may be carried too far, and that they really are in most parts of Europe. But it is equally certain that when there are none, there never is any game: so that the difference between the Country where laws of this kind exist, and that where they are unknown, must be that in the former very few individuals will enjoy the privilege of hunting, and eating venison, and in the latter this privilege will be enjoy’d by nobody.
      